tax_exempt_and_government_entities_division department of the treasury washington d c may sno lo ae uic t ep rat legend taxpayer a taxpayer b company c cpa d ira w ira x roth_ira y roth_ira z month amount amount amount amount amount amount page dear this is in response to your letter of as supplemented by correspondence dated through your authorized representative request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request in which you and taxpayer a is married to taxpayer b during calendar_year taxpayer b converted two traditional individual_retirement_arrangements iras ira w and ira x maintained with company c to two roth iras roth_ira y and roth_ira z also maintained with company c taxpayer b was eligible to convert her two traditional _ iras to roth iras since the adjusted_gross_income of taxpayers a and b with resptvt to calendar_year did not exceed the limit found in sec_408a of the internal_revenue_code taxpayers a and b timely filed their joint calendar_year federal_income_tax return sometime prior to the end of month taxpayer b decided to recharacterize roth_ira y and roth_ira z as traditional iras however due to a series of circumstances some of which were related to the events of date in new york city taxpayer b did not so recharacterize prior to date roth_ira y and roth_ira z remain in existence to on date the value of roth_ira y was amount on date the value was amount which exceeded amount and on date it was amount which exceeded amount on date the value of roth_ira z was amount on date it was amount which exceeded amount and on date it was amount which exceeded amount taxpayers a and b contacted cpa d regarding taxpaver b’s failure to recharacterize her roth iras y and z shortly after this request for relief under sec_301_9100-3 of the regulations was filed shortly thereafter during calendar_year based on the above facts and representations the following letter_ruling is requested that pursuant to sec_301_9100-3 of the regulations taxpayer b is granted a period not to exceed sixty days from the date of this letter_ruling to recharacterize her roth iras y and z as one or more traditional iras page with respect to the above request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in short that a taxpayer shall not be permitted to make a qualified_rollover_contribution from a traditional_ira to a roth_ira if his adjusted_gross_income for the taxable_year of conversion exceeds dollar_figure sec_1_408a-4 of the regulations q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code page sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the internal_revenue_service will not ordinarily grant relief when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight in such a case the service will grant relief only sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability then if the election had been timely made sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service page will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer b converted her traditional iras ira w and ira x to roth_ira y and roth_ira z during traditional iras to roth iras taxpayer b was eligible to convert said taxpayers a and b timely filed their federal tax_return however taxpayer b was eligible to recharacterize her roth iras y and z as traditional iras until above the value of her roth iras roth_ira y and roth_ira z had increased between september and the date that this request for relief was filed with the service as noted above she failed to do so furthermore as noted taxpayer b furthermore documentation submitted on behalf of taxpayer b indicated that she filed this request for sec_301 relief shortly after intended to recharacterize her roth iras roth_ira y and roth_ira z as traditional iras prior to finally calendar_year is not a closed tax_year thus with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras as traditional iras therefore you taxpayer b are granted an extension of sixty days from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicabie thereto this letter is directed only to the taxpayers who requested it section j of the code provides that it may not be used or cited as precedent this letter_ruling assumes that all of the iras referenced herein will meet the requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto it also assumes that an amended calendar_year federal_income_tax return consistent with the ruling letter will be filed this ruling letter was prepared by lawrence w heben id of this group he may be contacted at page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours orice w ben fon frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
